Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 12-13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giering et al (US 20170371329).
Regarding claim 1, 12, and 17, Giering teaches a method (abs, “A method includes fusing multi-modal sensor“) comprising: receiving first sensor data captured by a first sensor (para 27, “The ranging sensor 108 can be a LiDAR sensor or other similar sensor capable of determining depth/distance”); receiving second sensor data captured by a second sensor (para 27, “ The imaging sensor 106 can be a video camera that provides color (e.g., red (R), green (G), blue (B)) and/or grayscale images”); associating, based at least in part on a first orientation of the first sensor and a second orientation of the second sensor, the first sensor data and the second sensor data with a grid (para 30, “ a threshold can be applied on a percentage of pixels with edges in a given patch. A labeler 216 merges LiDAR data 218 from the training data 205 with video data 210 from selected patches of interest as detected by the patch detector 214 as part of preprocessing 208. For each selected patch, the labeler 216 fuses video frame data 210 and LiDAr”); determining a calibration error (para 43, “If there is a misalignment detected at block 520, then a decision making block 522 determines how to adjust either or both of the actuators 110, 112“); determining, based at least in part on the calibration error, at least one of first calibration data associated with the first sensor or second calibration data associated with the second sensor; and calibrating at least one of the first sensor based at least in part on the first calibration data or the second sensor based at least in part on the second calibration data (para 43, “if the dominating label maps to a misalignment offset X/Y between the actuators 110, 112, the decision making block 524 can command adjustments to either or both of the actuators 110, 112 to correct the misalignment. Commanding adjustments to both actuators 110, 112 in parallel may correct the misalignment faster as both move a smaller amount individually to remove a relative misalignment difference between sensors 106 and 108”).
Regarding claim 2 and 13, Giering teaches the first orientation and the second orientation represent a pose of plurality of poses (Giering teaches a misalignment and the misalignment can be one of many misalignments); and the plurality of poses comprises a combinatorial set of pose transformations across one or more dimensions (para 43, “determines how to adjust either or both of the actuators 110, 112“).
Regarding claim 10, Giering teaches at least a portion the first sensor data and a portion of the second sensor data correspond to a same portion of an environment (para 30, “the sensors 106 and 108 may not be aligned with precision for the same field of view”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giering as applied to claim 1 above, and further in view of Zeng et al (US 20160291149).
Regarding claim 3, Zeng teaches the first sensor is a first radar sensor associated with a first field of view (para 76, “The alignment angle for the radar sensors 306 or 308 can be continuously calibrated at the box 548”); the second sensor is a second radar sensor associated with a second field of view (para 76, “The alignment angle for the radar sensors 306 or 308 can be continuously calibrated at the box 548”); and the first field of view at least partially overlaps the second field of view (fig 8). It would have been obvious to modify Giering to include the first sensor is a first radar sensor associated with a first field of view, the second sensor is a second radar sensor associated with a second field of view, and the first field of view at least partially overlaps the second field of view because it applying a known radar configuration of Zeng to a known radar device of Giering to yield a predictable radar device.
Claim(s) 6, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giering as applied to claim 1, 12, and 17 above, and further in view of Miecznik (US 20180089843).
Regarding claim 6, 16, and 20, Miecznik teaches determining the calibration error comprises determining a Shannon entropy (equation 1 and para 58-59, “ H(A) and H(B) are the Shannon entropy for reference image A and registering image B“).It would have been obvious to modify Giering to include determining the calibration error comprises determining a Shannon entropy because it a simple substitution of a well-known method to determine a calibration error of Giering into the radar calibration error determination of Miecznik to yield a predictable radar device.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giering as applied to claim 1 above, and further in view of Pliefke et al (US 20180299533).
Regarding claim 7, Pliefke teaches the first orientation is associated with a yaw rotation of the first sensor (para 17, “The misalignment may be a rotational misalignment, which may be one or more of pitch, yaw and roll (see FIGS. 3A-C)”). It would have been obvious to modify Giering to include the first orientation is associated with a yaw rotation of the first sensor because it is a simple substitution of a well-known method to determine the orientation of a radar of Pliefke into the radar device of Giering to yield a predictable radar device.
Claim(s) 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giering as applied to claim 1, 12, and 17 above, and further in view of Bialer et al (US 20190056491).
Regarding claim 8, 15, ad 19, Bailer teaches calibrating the at least one of the first sensor based at least in part on the first calibration data or the second sensor based at least in part on the second calibration data comprises calibrating the first sensor based at least in part on the first calibration data, the method further comprising: receiving, based at least in part on the first calibration data, first calibrated sensor data captured by the first sensor (para 4, “The radar array is arranged on a surface of the vehicle and a direction of alignment of the transmitter and the receiver of the radar node is aligned with a direction of alignment of the plurality of radar nodes”); generating, based at least in part on first calibrated sensor data, a trajectory for an autonomous vehicle to follow; and controlling the autonomous vehicle based at least in part on the trajectory (para 4,  “The processor changes a trajectory of the vehicle with respect to the object using the determined angular location of the object”). It would have been obvious to modify Giering to include calibrating the at least one of the first sensor based at least in part on the first calibration data or the second sensor based at least in part on the second calibration data comprises calibrating the first sensor based at least in part on the first calibration data, the method further comprising: receiving, based at least in part on the first calibration data, first calibrated sensor data captured by the first sensor, generating, based at least in part on first calibrated sensor data, a trajectory for an autonomous vehicle to follow; and controlling the autonomous vehicle based at least in part on the trajectory because it is the used of the known technique of radar calibration of Bailer to calibrate the radar device of Giering to yield a predictable radar device.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giering as applied to claim 1 above, and further in view of Rao et al (US 20180172813).
Regarding claim 9, Rao teaches the first sensor and the second sensor correspond to a single physical sensor; and the first sensor data comprises data acquired from the single physical sensor at a first time and the second sensor data comprises data acquired from the single physical sensor at a second time (para 58, “The transmit channel on the radar transceiver IC 800 and the transmit channel on the radar transceiver IC 802 are coupled to the single shared transmit antenna 804.” And fig 11 items 1100 and 1102 and fig 1). It would have been obvious to modify Giering to include the first sensor and the second sensor correspond to a single physical sensor; and the first sensor data comprises data acquired from the single physical sensor at a first time and the second sensor data comprises data acquired from the single physical sensor at a second time because it is merely a substitution of the method to receive data of Rao into the radar device of Giering to yield a predictable radar device.
Regarding claim 11, Rao teaches determining that a first portion of the first sensor data represents stationary data; and determining the calibration error further based at least in part on the stationary data (para 72, “ a method for determining the systematic phase offsets using an identified stationary object that may be performed in a radar system such as that of FIGS. 2 and 3. The method may be performed when the radar system is operated in a calibration mode”). It would have been obvious to modify Giering to include determining that a first portion of the first sensor data represents stationary data; and determining the calibration error further based at least in part on the stationary data because it is merely a substitution of a well-known method of Rao to determine calibration error of a radar device into the radar device of Giering to yield a predictable radar device.
Allowable Subject Matter
Claims 4-5, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648